Name: Council Regulation (EC, ECSC, Euratom) No 2762/98 of 17 December 1998 adjusting with effect from 1 July 1998 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  social protection
 Date Published: nan

 EN Official Journal of the European Communities22. 12. 98 L 346/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, ECSC, EURATOM) No 2762/98 of 17 December 1998 adjusting with effect from 1 July 1998 the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC, ECSC, Euratom) No 2594/98 (2) and in particular Articles 63, 64, 65, 65a and 82 of the Staff Regulations, Annex XI to the Staff Regulations, and Article 20, first paragraph, and Article 64 of the Condi- tions of Employment, Having regard to the proposal from the Commission, Whereas a review of the remuneration of officials and other servants carried out on the basis of a report by the Commission has shown that the remuneration and pensions of officials and other servants of the Communities should be adjusted under the 1998 annual review; Whereas, in accordance with Annex XI to the Staff Regulations, the annual adjustment in respect of 1999 will entail the establishment before 31 December 1999 of new weightings with retroactive effect from 1 July 1999; Whereas these new weightings could lead to retroactive adjustments to remuneration and pensions (positive or negative) in respect of the period of 1999 for which payments have already been made on the basis of this Regulation; Whereas provision should therefore be made for the payment of arrears in the event of an upward adjustment as a result of these weightings or for the recovery of sums overpaid in the event of a downward adjustment for the period between the effective date and the date of entry into force of the Councils decision on the annual adjustment in respect of 1999; Whereas provision should be made for the effects of any such recovery to be spread over a period of not more than twelve months following the date of entry into force of the Councils decision on the annual adjustment in respect of 1999, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 1998: (a) the table of basic monthly salaries in Article 66 of the Staff Regulations is replaced by the following: (1) OJ L 56, 4. 3. 1968, p. 1. (2) OJ L 325, 3. 12. 1998, p. 1. EN Official Journal of the European Communities 22. 12. 98L 346/2 Step Grade 1 2 3 4 5 6 7 8 Step Category Group 1 2 3 4 A 1 442 120 465 606 489 092 512 578 536 064 559 550 A 2 392 345 414 756 437 167 459 578 481 989 504 400 A 3 / LA 3 324 933 344 536 364 139 383 742 403 345 422 948 442 551 462 154 A 4 / LA 4 272 978 288 279 303 580 318 881 334 182 349 483 364 784 380 085 A 5 / LA 5 225 057 238 390 251 723 265 056 278 389 291 722 305 055 318 388 A 6 / LA 6 194 491 205 103 215 715 226 327 236 939 247 551 258 163 268 775 A 7 / LA 7 167 418 175 748 184 078 192 408 200 738 209 068 A 8 / LA 8 148 066 154 037 B 1 194 491 205 103 215 715 226 327 236 939 247 551 258 163 268 775 B 2 168 512 176 412 184 312 192 212 200 112 208 012 215 912 223 812 B 3 141 346 147 915 154 484 161 053 167 622 174 191 180 760 187 329 B 4 122 252 127 949 133 646 139 343 145 040 150 737 156 434 162 131 B 5 109 277 113 887 118 497 123 107 C 1 124 692 129 720 134 748 139 776 144 804 149 832 154 860 159 888 C 2 108 456 113 064 117 672 122 280 126 888 131 496 136 104 140 712 C 3 101 169 105 117 109 065 113 013 116 961 120 909 124 857 128 805 C 4 91 414 95 117 98 820 102 523 106 226 109 929 113 632 117 335 C 5 84 289 87 743 91 197 94 651 D 1 95 259 99 424 103 589 107 754 111 919 116 084 120 249 124 414 D 2 86 858 90 557 94 256 97 955 101 654 105 353 109 052 112 751 D 3 80 842 84 302 87 762 91 222 94 682 98 142 101 602 105 062 D 4 76 223 79 349 82 475 85 601 (b)  in Article 1(1) of Annex VII to the Staff Regulations BEF 6 566 shall be replaced by BEF 6 691,  in Article 2(1) of Annex VII to the Staff Regulations BEF 8 456 shall be replaced by BEF 8 617,  in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4(1) of Annex VII thereto BEF 15 107 shall be replaced by BEF 15 394,  in the first paragraph of Article 3 of Annex VII to the Staff Regulations BEF 7 557 shall be replaced by BEF 7 701. Article 2 With effect from 1 July 1998, the table of basic monthly salaries in Article 63 of the Conditions of Employment of Other Servants shall be replaced by the following: A I 207 576 233 288 259 000 284 712 II 150 655 165 335 180 015 194 695 III 126 602 132 242 137 882 143 522 B IV 121 618 133 524 145 430 157 336 V 95 529 101 826 108 123 114 420 C VI 90 855 96 204 101 553 106 902 VII 81 318 84 085 86 852 89 619 D VIII 73 499 77 828 82 157 86 486 IX 70 782 71 768 72 754 73 740 EN Official Journal of the European Communities22. 12. 98 L 346/3 Article 3 With effect from 1 July 1998 the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be:  BEF 4 016 per month for officials in Grade C4 or C5,  BEF 6 157 per month for officials in Grade C1, C2 or C3. Article 4 Pensions for which entitlement has accrued by 1 July 1998 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1(a) of this Regulation. Article 5 With effect from 1 July 1998, the date 1 July 1997' in the second paragraph of Article 63 of the Staff Regulations shall be replaced by 1 July 1998'. Article 6 1. With effect from 16 May 1998, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows: United Kingdom: 153,6. 2. With effect from 1 July 1998, the weightings applicable to the remuneration of officials and other servants employed in the countries and places listed below shall be as follows: Belgium 100,0 Denmark 129,3 Germany 108,2 except: Bonn 102,2 Karlsruhe 98,8 Munich 109,0 Greece 84,3 Spain 91,0 France 120,0 Ireland 104,2 Italy 100,8 except: Varese 94,7 Luxembourg 100,0 Netherlands 111,5 Austria 111,2 Portugal 84,9 Finland 116,6 Sweden 119,7 United Kingdom 157,5 except: Culham 123,4 3. The weightings applicable to pensions shall be determined in accordance with Article 82(1) of the Staff Regulations. Articles 3 to 10 of Council Regulation (ECSC, EEC, Euratom) No 2175/88 (1) shall remain in force. (1) OJ L 191, 22. 7. 1988, p. 1. EN Official Journal of the European Communities 22. 12. 98L 346/4 Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day BEF per calendar day 4. In accordance with Annex XI to the Staff Regulations these weightings could be adjusted by a Council Regulation before 31 December 1999 establishing new weightings with effect from 1 July 1999. In this event the institutions shall make the corresponding positive or negative adjustment to the remuneration and pensions of the officials, former officials and other persons concerned with retroactive effect for the period between the effective date and the date of entry into force of the decision on the 1999 adjustment. If this retroactive adjustment necessitates the recovery of sums overpaid, such recovery may be spread over a period of not more than twelve months from the date of entry into force of the decision on the 1999 annual adjustment. Article 7 With effect from 1 July 1998, the table in Article 10(1) of Annex VII to the Staff Regulations shall be replaced by the following: A1-A3 and LA3 2 610 1 230 1 792 1 030 A4-A8; LA4 LA8 and category B 2 533 1 147 1 719 897 Other grades 2 298 1 070 1 479 740 Article 8 With effect from 1 July 1998, the allowances for shiftwork laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76 (1) shall be BEF 11 640, BEF 17 569, BEF 19 210 and BEF 26 189. Article 9 With effect from 1 July 1998, the amounts in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 4,165412. Article 10 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1998. For the Council The President W. MOLTERER (1) OJ L 38, 13. 2. 1976, p. 1. Regulation as supplemented by Regulation (Euratom, ECSC, EEC) No 1307/87 (OJ L 124, 13. 5. 1987, p. 6) and last amended by Regulation (EC, ECSC, Euratom) No 2461/98 (OJ L 307, 17. 11. 1998, p. 5). (2) OJ L 56, 4. 3. 1968, p. 8. Regulation as last amended by Regulation (EC, ECSC, Euratom) No 2459/98 (OJ L 307, 17. 11. 1998, p. 3).